DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/16/2022 have been fully considered but they are not persuasive. 
The applicant argues that Yamamoto does not disclose the claimed temperature range and is directed to a thermo-compression bonding process.
The examiner respectfully submits that by heating the chip 13 to a temperature between 350°C and 450°C, the attached gold bumps 14 are also heated to that temperature. Further, Yamamoto repeatedly discusses that eutectic bonding and copper interdiffusion occurs at a temperature of 300°C or more, which includes the claimed temperature range. Additionally, the lead material is not claimed, and even if Yamamoto did not disclose a clearly overlapping range of process temperature values, one of ordinary skill in the art would have recognized that different alloys have different eutectic values, and therefore would have been readily motivated to determine the appropriate process value for whatever selected binary alloy system is desired. Further, the examiner respectfully submits that Yamamoto throughout is intimately concerned with performing the manufacturing process at a pressure that does not deform the leads ([0250] for example). The applicants arguments regarding Yamamoto teaching a thermo compression process are not persuasive since the cited portion of Yamamoto is directed to the prior art teachings which Yamamoto seeks to improve.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 7, and 11 – 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (US 2006/0055021).

Regarding claim 1, Yamamoto teaches (FIG. 1, 2, 5):
A lead bonding method for a chip packaging structure, wherein the chip packaging structure comprises a chip (13) and a film substrate (11), comprising: 
making a first bonding surface of a gold bump (14) of the chip contact with a lead (12/12a) of the film substrate, wherein a width of the gold bump is smaller than a width of the lead (FIG. 1, 2); 
heating the gold bump and the lead up to a temperature range to form a eutectic material coverage between the gold bump and the lead ([0215] - [0218]) wherein the temperature range is from 400 to 500 Celsius degrees ([0215]); and 
holding on for a predetermined period to make a first bonding surface, a second bonding surface and at least one of a plurality of side walls of the gold bump covered by the eutectic material coverage (FIG. 5).
Regarding claim 2, Yamamoto teaches (FIG. 1, 2):
The lead bonding method of claim 1, further comprising: 
forming the gold bump on the chip; and 
forming the lead on the film substrate.
Regarding claim 3, Yamamoto teaches:
The lead bonding method of claim 1, wherein the lead and the gold bump extend along a first direction, the gold bump contacts with the lead toward a second direction, a width of the gold bump and a width of the lead are sizes along a third direction, and the first direction, the second direction and the third direction are perpendicular to one another (FIG. 1, 2).
Regarding claim 6, Yamamoto teaches:
The lead bonding method of claim 1, wherein the lead comprises a second bonding surface, the second bonding surface faces toward the first bonding surface of the gold bump, and the eutectic material coverage covers the second bonding surface (FIG. 1, 2).
Regarding claim 7, Yamamoto teaches:
The lead bonding method of claim 6, wherein the second bonding surface and the first bonding surface are parallel to a first plane, projections of the second bonding surface and the first bonding onto the first plane are partially or completely overlapped, the plurality of side walls is parallel to a second plane, and the first plane is perpendicular to the second plane (FIG. 1, 2).
Regarding claim 8, Yamamoto teaches:
The structure of claim 3, wherein the second bonding surface and the first bonding surface are parallel to a first plane, the plurality of side walls is parallel to a second plane, the first plane is perpendicular to the second plane, and the plurality of side walls comprises: 
a first side wall connected to the first bonding surface, perpendicular to the first bonding surface and the third direction; and 
a second side wall connected to the first bonding surface, perpendicular to the first bonding surface and the third direction, and the first side wall and the second side wall are covered by the eutectic material coverage (FIG. 1, 2, 5).
Regarding claim 9, Yamamoto teaches:
The lead bonding method of claim 8, wherein the gold bump comprises: 
a third side wall connected to the first bonding surface, the first side wall and the second side wall, perpendicular to the first bonding surface and the first direction, and covered by the eutectic material coverage  (FIG. 1, 2, 5).
Regarding claim 11, Yamamoto teaches:
The lead bonding method of claim 1, wherein the predetermined period is from 0.1 to 2 seconds ([0215]).
Regarding claim 12, Yamamoto teaches:
The lead bonding method of claim 1, wherein the first bonding surface and the at least one of the plurality of side walls are covered by the eutectic material coverage by a capillary effect, and a maximum width of the gold bump is smaller than a width of the lead (FIG. 5 – the examiner notes that the recited “capillary effect” is a surface tension effect, as there are no capillaries for the material to move into).
Regarding claim 13, Yamamoto teaches:
A chip packaging structure made by the lead bonding method of claim 1 (FIG. 1, 2). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yu et al. (US 2012/0098120) teaches various low stress cross section chip packages
Huang et al. (2015/0130051) FIG. 6 teaches various bump designs wherein a width of the bump is less than the width of the trace
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543. The examiner can normally be reached M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624